DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	The amendments filed 10/01/2020 has been entered.
	The 35 USC 112(b) rejection of claims 10 and 11 are withdrawn in light of the amendments. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Regarding claim 12, the claimed “without using a tool” is indefinite.  A tool, broadly, is something that you use in order to perform a job or achieve a goal.  “Without using a tool,” as best understood, is equivalent to “with the use of a human hand,” since any structure beyond that would be broadly considered a tool since applicant does not define “tool” so as to only be limiting to certain tools, but rather all tools.   
	It is unclear whether this limitation excludes any shaped fastener, such as for attachment with a socket or a slot for a screwdriver, or whether this includes a structure for hand turning, or 
	Absent of a comprehensive list of “tools” to be excluded, or without a specific description of what structure this function is limiting to, then this limitation is ambiguous.  Applicant should include and/or exclude specific structures, such as a drive socket, a hex head, etc.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-8, 14, 15, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiland (US-2009/0104859) in view of “Right-Tighty and Lefty-Loosey” (hereinafter NPL1).
	Regarding claim 1 (Previously Presented), Weiland (US-2009/0104859) discloses an apparatus for machining a workpiece (workpiece 1),
with at least two machining elements (4),
with a rotating belt (belt 8) for moving the machining elements (4) relative to a workpiece (workpiece 1) to be machined (Fig. 1);main body (carrier element 17)
wherein the machining elements (4) each comprise a main body (carrier element 17) and a first connecting element (bolt 13) connected to the main body (carrier element 17), which first connecting element (bolt 13) is connectable to a second connecting element (opening in the 
wherein the first connecting element (bolt 13) comprises a rotary body (bolt 13) (a screw rotates to fasten) rotatable about an axis perpendicular to the belt (belt 8) (Fig. 5), and the second connecting element (opening in the machine elements 3 for screw fastening by means of the fixing bolts 13) comprises a connection area (opening) for connection with the rotary body (bolt 13) [Weiland; paragraph 0064],
wherein when the rotary body (bolt 13) is rotated in a first rotary direction (R1) (clockwise) a connection of the rotary body (bolt 13) with the connection area is established (screw is tightened),
wherein the rotary body (bolt 13) is separated from the connection area when the rotary body (bolt 13) is rotated in a second rotary direction (R2) (counterclockwise) opposed to the first rotary direction (R1), and wherein the rotary body (bolt 13) is arranged relative to the main body (carrier element 17) and connected to the latter in such a manner that during machining of the workpiece (workpiece 1) a resulting force is exerted on the rotary body (bolt 13) via the main body (carrier element 17), which provides a torque for a rotation of the rotary body (bolt 13) in the first rotary direction (R1) (Forces that act on the carrier element are frictional forces from a workpiece with an uneven surface, wherein the surface is to be made even (i.e. smoothed).  Therefore, uneven frictional forces will cause the carrier element to experience rotation in both directions R1 and R2, and thus the body will provide a torque for rotation of the rotary body (bolt 13) in the first and second rotary directions which the rotary body (bolt 13) will resist via the engagement of the threads.).  
Weiland does not disclose the details of bolt 13, However, NPL1 teaches that conventional bolts are made to have a thread in the manner such that clockwise turning tightens and counterclockwise turning loosens (“right-tighty and lefty loose”).  Therefore it would have been 
	Regarding claim 2 (Original), Weiland discloses the apparatus according to claim 1, wherein the rotary body (bolt 13) and the main body (carrier element 17) are formed together as one piece (formed together into one piece with a threaded attachment).
	Regarding claim 5 (Original), Weiland discloses the apparatus according to claim 1, wherein the connection area (opening for threaded engagement of bolt 13) is formed by a recess (recessed threaded portion) in the second connecting element (opening in the machine elements 3 for screw fastening by means of the fixing bolts 13).
	Regarding claim 6 (Original), Weiland discloses the apparatus according to claim 5, wherein the side wall of the recess is inclined in a direction towards the inside of the recess (bolt screw threads are inclined to enable the pulling force when rotating).
	Regarding claim 7 (Original), Weiland discloses the apparatus according to claim 1, wherein a transport device (insert 5, finish table 6, and feed rollers 7) for generating a relative movement between the workpiece (workpiece 1) to be machined and the machining elements (4) [Weiland; paragraph 0046].
Regarding claim 8 (Previously Presented), Weiland discloses the apparatus according to claim 7, wherein the belt (belt 8) is formed such that the machining elements (4) are moved in the area of the workpiece (workpiece 1) to be machined in a first translatory direction of movement (direction of the rotation of the belts 8) (Fig. 1), that the transport device (insert 5, finish table 6, and feed rollers 7) is designed such that the workpiece (workpiece 1) is moved in a second translatory direction of movement (transverse to belt 8) (Fig. 1) [Weiland; paragraph 0046], and that an angle between the first translatory direction of movement (conveyor 8 movement) and the 
	Regarding claim 14 (Original), Weiland discloses the apparatus according to claim 1, wherein the machining elements (4) each comprise a grinding tool, a brushing tool, or a polishing tool (abrasive papers act to grind, polish, and the flexibly thin papers allow for a brushing motion) [Weiland; paragraph 0071].
	Regarding claim 15 (Previously Presented), Weiland discloses a machining element for use in an apparatus according to claim 1, with a main body (carrier element 17) and a first connecting element (bolt 13) connected to the main body (carrier element 17) which first connecting element (bolt 13) is connectable to a second connecting element (opening in the machine elements 3 for screw fastening by means of the fixing bolts 13) of the apparatus complementary to the first connecting element (bolt 13),
wherein the first connecting element (bolt 13) comprises a rotary body (bolt 13) rotatable about an axis perpendicular to the belt (belt 8) which is connectable to a connection area of the second connecting element (opening in the machine elements 3 for screw fastening by means of the fixing bolts 13) of the apparatus,
wherein when the rotary body (bolt 13) is rotated in a first rotary direction (R1) the rotary body (bolt 13) is connected to the connection area,
wherein when the rotary body (bolt 13) is rotated in the second rotary direction (R2) opposed to the first rotary direction (R1) the rotary body (bolt 13) is separated from the connection area, and
wherein the rotary body (bolt 13) is arranged relative to the main body (carrier element 17) and connected with the latter in such a manner that during a predetermined relative movement for machining a workpiece (workpiece 1) a resulting force is exerted on the rotary body (bolt 13) via the main body (carrier element 17) which force provides a torque for rotating the rotary body (bolt 13) in the first rotary direction (R1) (Forces that act on the carrier element are frictional forces 
Regarding claim 17 (Original), Weiland discloses the apparatus according to claim 2, wherein the connection area (opening of the second connecting element for connection with bolt 13) is formed by a recess (threaded opening) in the second connecting element (opening in the machine elements 3 for screw fastening by means of the fixing bolts 13).
	Regarding claim 20 (Original), Weiland discloses the apparatus according to claim 2, wherein a transport device (insert 5, finish table 6, and feed rollers 7) for generating a relative movement between the workpiece (workpiece 1) to be machined and the machining elements (4) [Weiland; paragraph 0046].

Claims 3 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiland (US-2009/0104859) in view of “Right-Tighty and Lefty-Loosey” (hereinafter NPL1) and further in view of Jusselin (US-5,913,605).
	Regarding claim 3 (Original), Weiland discloses the apparatus according to claim 1, but fails to disclose wherein the rotary body (bolt 13) is arranged asymmetrically relative to a longitudinal side of the main body (carrier element 17) and/or relative to a transverse side of the main body (carrier element 17) on the bottom side of the main body (carrier element 17) facing the second connecting element (opening in the machine elements 3 for screw fastening by means of the fixing bolts 13).
	However, Jusselin (US-5,913,605) teaches wherein a rotary body (rotary locking body 34) is arranged asymmetrically relative to a longitudinal side of a main body (base 18) and relative to a transverse side of the main body (base 18) on the bottom side of the main body (base 18) facing 
	Regarding claim 18 (Original), Weiland discloses the apparatus according to claim 3, wherein the connection area (opening for threaded engagement of bolt 13) is formed by a recess (recessed threaded portion) in the second connecting element (opening in the machine elements 3 for screw fastening by means of the fixing bolts 13).

Claim 4 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiland (US-2009/0104859) in view of “Right-Tighty and Lefty-Loosey” (hereinafter NPL1) and Jusselin (US-5,913,605) and further in view of Gerlach (DE3714976).
	Regarding claim 4 (Original), Weiland discloses the apparatus according to claim 3, but fails to disclose wherein a first distance (L1) between the rotary body (bolt 13) and a front edge of the main body (carrier element 17) with respect to the grinding direction (P1) is smaller than a second distance (L2) between the rotary body (bolt 13) and a rear edge of the main body (carrier element 17) with respect to the grinding direction (P1), and that a third distance (L3) between the rotary body (bolt 13) and a front edge of the main body (carrier element 17) with respect to the feed direction (P2) is smaller than a fourth distance (L4) between the rotary body (bolt 13) and a rear edge with respect to the feed direction.
	However, Gerlach (DE3714976) teaches using multiple bolts (19) in both the longitudinal direction and lateral direction to secure carrying elements (11).  Since it is well known that multiple 
	Regarding claim 19 (Original), Weiland discloses the apparatus according to claim 4, wherein the connection area (opening for threaded engagement of bolt 13) is formed by a recess (recessed threaded portion) in the second connecting element (opening in the machine elements 3 for screw fastening by means of the fixing bolts 13).

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiland (US-2009/0104859) in view of “Right-Tighty and Lefty-Loosey” (hereinafter NPL1) and further in view of Weiland (WO2009121562) and Harif (US-2010/0183364).
	Regarding claims 9 (Original) and 10 (Currently Amended), Weiland discloses the apparatus of claim 1, but does not disclose attaching a second connecting element to the belt by means of a screw as well as attaching a rotary body for connection with the second connecting element.  
However, Weiland (WO2009121562) teaches a machining element comprising a main body and a first connecting element connected to the main body, which first connecting element 
wherein the first connecting element (16) comprises a rotary body rotatable (rotatable screw) about an axis perpendicular to the belt (Fig. 2), and the second connecting element (13) comprises a connection area (14) for connection with the rotary body (16);
wherein the second connecting element (13) and the belt (belt 8) are connected to each other in the central area of the belt (belt 7) by means of a screw (12); and
wherein the second connecting element (13) is mounted in a rotationally fixed manner (screwed) with regard to the belt (belt 7).  Since Weiland and Weiland ‘562 are in the same field of endeavor, it therefore would have been obvious to one of ordinary skill in the art to have included a second connecting element connected both to the belt and the rotary body of the first connecting element to provide a buffer between the first connecting element and the belt in order to isolate undue vibrations and forces at the machining portion so as to not affect movement of the belt.  
Weiland ‘562 fails to teach that the second connecting element is secured with regard to the belt by means of two studs and that the two studs are arranged in the peripheral area of the belt (belt 8) on two opposite sides of the connection area.
However, Harif (US-2010/0183364) teaches a connecting element (22) mounted in a rotationally fixed manner (rotationally locked by pins 32) by means of two studs (pins 32) and that the two studs are arranged on two opposite sides of the connection area (Fig. 3).  Since Harif teaches an alternative attachment to screw fastening that is easier and quicker, it therefore would have been obvious to one of ordinary skill in the art to modify the connection between the second element of Weiland and the belt of Weiland with a connection as taught by Harif in order to easily remove and replace the entire processing element [Harif; paragraphs 0001 and 0002].

Claims 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiland (US-2009/0104859) in view of “Right-Tighty and Lefty-Loosey” (hereinafter NPL1) and Weiland (WO2009121562) and further in view of Jusselin (US-5,913,605).
	Regarding claim 11 (Currently Amended), Weiland discloses the apparatus according to claim 1, but fails to disclose wherein the machining elements (4) are arranged in a spaced apart manner in such a way that the main body (carrier element 17) is freely rotatable about a rotary angle within a rotary angle range of 25° to 120° when the rotary body (bolt 13) is rotated in a first rotary direction (R1) or in a second rotary direction (R2), respectively. 
	However, Weiland (WO2009121562) teaches wherein machining elements (10) are arranged in a spaced apart manner in such a way that the main body (10) is freely rotatable about a rotary angle when the rotary body (10) is rotate in a first rotary direction (clockwise) or in a second rotary direction (counterclockwise), respectively [Weiland ‘562 Translation; page 3/6, second to last paragraph].  Weiland ‘562 fails to disclose the rotary angle is within a range of 25 degrees to 120 degrees.  Since Weiland ‘562 is in the same field of endeavor as Weiland, it therefore would have been obvious to one of ordinary skill in the art to space apart the machining elements of Weiland as taught by Weiland ‘562 in order to provide a non-continuous abrading surface that can strike the workpiece for removing unwanted excess materials
	However, Jusselin teaches a rotary angle range of 25 degrees to 120 degrees (90 degrees) [Jusselin; col. 4, lines 35-50].  Since Weiland discloses that a threaded member is used for the rotary body (i.e. screw or bolt), it therefore would have been obvious to one of ordinary skill in the art to provide a bayonet thread such as taught by Jusselin for the threaded portion of rotary body of Weiland in order to more quickly install and uninstall the fastener in a secure manner than, say a single thread fastener along the length that requires more numerous turns to secure as is known in the art [Jusselin; col. 5, lines 7-17].
	Regarding claim 16 (Original), Weiland discloses the apparatus according to claim 2, but fails to disclose wherein the rotary body (bolt 13) is arranged asymmetrically relative to a 
	However, Jusselin (US-5,913,605) teaches wherein a rotary body (rotary locking body 34) is arranged asymmetrically relative to a longitudinal side of a main body (base 18) and relative to a transverse side of the main body (base 18) on the bottom side of the main body (base 18) facing a second connecting element (attachment opening 56) (Fig. 7 shows a shape of the body 34 with no lines of symmetry, or the quality of being made up of exactly similar parts facing each other or around an axis.).  Since Weiland discloses that a threaded member is used for the rotary body (i.e. bolt), it therefore would have been obvious to one of ordinary skill in the art to provide a bayonet thread such as taught by Jusselin for the threaded portion of rotary body of Weiland in order to more quickly install and uninstall the fastener in a secure manner than, say a single thread fastener along the length that requires more numerous turns to secure as is known in the art [Jusselin; col. 5, lines 7-17].

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiland (US-2009/0104859) in view of “Right-Tighty and Lefty-Loosey” (hereinafter NPL1) and further in view of Harif (US-2010/0183364).
	Regarding claim 12 (Currently Amended), Weiland discloses the apparatus according to claim 1, wherein the main body (carrier element 17) is in a mounted state after the rotary body (bolt 13) has been connected with the connection area (threaded opening), that the main body (carrier element 17) is in a dismounted state after the rotary body (bolt 13) has been separated from the connection area (threaded opening of carrier element 17), but fails to disclose that the first connecting element (bolt 13) and the second connecting element (opening in the machine elements 3 for screw fastening by means of the fixing bolts 13) are connectable without the aid of 
However, Harif (US-2010/0183364) teaches a first connecting element (22) and the second connecting element (12) are connectable without the aid of screws (Harif does not disclose screws are needed for the connection) and are designed such that a change between the mounted state and the dismounted state of the main body (carrier element 17) is effected manually (without the need for a screwdriver).  Since Harif teaches an alternative attachment to screw fastening that is easier and quicker, it therefore would have been obvious to one of ordinary skill in the art to modify the connection between the second element and the first connection of Weiland with a connection as taught by Harif in order to easily remove and replace the processing element [Harif; paragraphs 0001 and 0002].

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiland (US-2009/0104859) in view of “Right-Tighty and Lefty-Loosey” (hereinafter NPL1) and further in view of Weiland (WO2009121562).
	Regarding claim 13 (Original), Weiland discloses the apparatus according to claim 1, wherein the belt (belt 8) is a V-belt (V-belt 8) but fails to disclose the belt is turned about two pulleys and guided endlessly.
	However, Weiland (US-2005/0272353) teaches a V-belt (13) turned about two pulleys (rollers at diversion points 22) and guided endlessly (Figs. 1 and 2) [Weiland ‘353; paragraph 0092].  Since Weiland uses a moving belt and Weiland ‘353 teaches that belts such as Weiland’s are conventionally moved by two pulleys endlessly, it therefore would have been obvious to one of ordinary skill in the art to use two pulleys to endlessly move the V-belt of Weiland in order to .  

Response to Arguments
Applicant's arguments filed 10/01/2020 have been fully considered but they are not persuasive. 

Applicant argues on page 7 of the Remarks that NPL1 is irrelevant to the claimed language.  In response, Weiland does not disclose the details of the bolt 13 and rather leaves conclusions to be made by one of ordinary skill in the art regarding the details of the bolt 13 such as having threads and how the bolt is tightened/loosened.  At the very least, one would have to conclude obviousness in view of one of ordinary skill in the art in regards to the structure of the bolt, even if that structure seems quite obvious such as in the case of a bolt.  However, to avoid any arguments pertaining to the knowledge of one of ordinary skill in the art, NPL1 is added to show what is known in the art with regards to a bolt, such as the bolt of Weiland.  Therefore NPL1 is considered relevant to the office’s statement of obviousness.  

	Applicant argues on pages 7 of the remarks that the internal thread on the underside of the carrier element 17 of the machining unit 4 is not connected to the belt as required in claim 1.  Applicant states that claim 1 requires that the second connecting element be complementary to the first connecting element and connected to the belt, and that the second element include a connection area for connection with the rotary body of the first connecting element.  
In response, the first connecting element (bolt 13) is connectable to a second connecting element (opening in the machine elements 3 for screw fastening by means of the fixing bolts 13) which is complementary to the first connecting element (bolt 13) and connected to the belt (belt 8) [Weiland; paragraph 0064] as stated in the rejection.  From Figure 2, it is unclear how bolt 13 
	As best understood, applicant is arguing that the second connecting element, which is an opening for a connection in applicant’s invention, must be in the belt.  However, applicant only requires that the opening, or second connecting element, be connected to the belt, which the opening of Weiland’s is. 
	Furthermore, Weiland does include an opening 14 in the belt that serves for screw fastening by means of the fixing bolts, so even were applicant to claim an opening through the belt, it is not certain this would overcome the prior art of Weiland.   
	For these reasons, the argument is not persuasive.

	Applicant argues on pages 7 and 8 of the Remarks that Weiland teaches away from claim 1 since the bolt 13 and the guide track 19 are two separate features and thus the rotation lock of Weiland is unrelated to the releasable attachment of the bolt 13.  
In response, it is unclear what is being argued with respect to claim 1 since the guide track 19 is not mentioned in the rejection.  
The first and second connecting element are considered a bolt 13 and a corresponding hole in the carrier 3, a feature which is also present on the grooved belt embodiment of Figure 5 to prevent rotation of the carrier 20.  Applicant merely claims that a “a torque for rotation of the rotary body in the first rotary direction” is applied, and thus showing that Weiland’s carrier 3 experiences such a torque, regardless of whether there’s a feature preventing it’s movement, demonstrates how Weiland’s connection meets the claimed function.  For these reasons, the argument is not persuasive.

Applicant argues on page 8 of the Remarks that unscrewing the machining element by means of a screwdriver is more time consuming and would require tools, while applicant’s invention does not.  
In response, this feature is not specifically claimed and applicant is not identifying the claimed structure that Weiland fails to meet.  Therefore the argument is moot.

Applicant argues that Weiland’s machining element is also a one-piece element, while the machining element according to claim 1 is a multi-piece element, comprising two connecting elements connectable to each other. 
In response, a bolt and a corresponding hole are considered a multi-part connection.  
Furthermore, applicant does not explicitly exclude a one-piece element or claim that the machining element is a multi-piece element.  Applicant even demonstrates how two/multi pieces can come together to form one piece in claim 2.  Therefore an argument that a feature comprising two pieces cannot be considered a single piece, or vice versa, is not persuasive since they can be separated into two pieces or joined into a single piece.  
Since the prior art of Weiland is considered to meet the currently claimed language, then the argument is not persuasive.  

Applicant argues on page 9 of the Remarks that in Jusselin the forces acting from the outside cannot rotate the locking pawl since such forces are absorbed perpendicularly with regard to the components 52/54 by the interlocking engagement and thus it is clear that no torque whatsoever can act on the resilient locking pawl.  
In response, applicant only claims that “a resulting force is exerted on the rotary body via the main body, which provides a torque for rotation of the rotary body.”  In Jusselin, a rotary body (rotary locking body 34) and a main body (base 18), the clamp a member 24 therebetween.  The rotary lock of Jusselin works the same way as Weiland in which a thread (72) is rotated and locked 
As best understood, Applicant is arguing that since Jusselin locks the body 34 with respect to the opening 56, then the claimed “a resulting force is exerted on the rotary body via the main body, which provides a torque for rotation of the rotary body” is not met.  In response, Jusselin locking the body so as to prevent accidental dislodgement means that there is torque acting in the direction of loosening, but that the lock hinders movement in that direction [Jusselin; col. 1, lines 28-33].  
Weiland does teach a “resulting force is exerted on the rotary body (bolt 13, fixed to the main body 17) via the main body (carrier element 17, which receives the forces), which provides a torque for rotation of the rotary body (bolt 13, holding carrier element 17 fixed, experiences torque, resisting any movement forces/torques).
Weiland in view of Jusselin would maintain the fastener 13 of Weiland, though the threaded portion is modified in view of Jusselin.  The locking of the rotation of the fastener of Jusselin shows not only that torque is experienced, but rather the torque is substantial enough to add additional structure to prevent rotation.  Therefore, it is considered that the rotary body and main body experience torque forces during use, even if that torque doesn’t translate into movement.  
For these reasons, the argument is not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947.  The examiner can normally be reached on Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/JOEL D CRANDALL/Examiner, Art Unit 3723                                                                                                                                                                                            
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723